Van Brunt, P. J.,
(dissenting.) I cannot concur in the result which has been arrived at by Mr. Justice Brady, and concurred in by Mr. Justice Daniels, in this case. I fail to find any evidence whatever making these defendants at all responsible for the accident which occurred to the plaintiff. It is true that they were doing work upon the premises in question, and that they had a watchman walking up and down in front of these buildings. But it is also true that there is not the slightest particle of evidence that this defendant had anything whatever to do with the excavation, which was covered with plank, upon which the plaintiff fell; and it is also proved beyond all question that they were not in sole charge of the premises, or that they had any charge thereof, except so far as their own work was concerned; that there were other and independent contractors; and that some one or other of these contractors had made these trenches, covered by the plank in question, over whose movements the defendant had no control, and for whose wrong-doing they were in no way responsible. I think that it is an entirely erroneous conclusion from the testimony to hold that there was any evidence from which a jury could find that these defendants were in charge of the premises in question. It appears conclusively from the evidence that the defendant had nothing to do with these excavations; that their work on the sidewalk had not commenced; and that others were doing work there, or had been, in the course of which these excavations were made, which were covered by plank probably belonging to the cellar digger. Under these circumstances, it is difficult to see how the defendants could be made responsible for the accident which happened. There is no evidence whatever that, in connection with any of the work they were carrying on, they were guilty of any negligence; and, as has already been said, there is no evidence that they were in charge of the premises, so as to direct the movements of the other contractors in reference to the work they were doing. It seems to be held that, because they had a watchman there, (it does not appear for what purpose, but probably to protect their own material which they were using,) that therefore he was to be deemed in sole charge of the building, and liable for the carelessness and negligence of the other con*467tractors. I have searched the evidence in vain for anything whatever connecting the defendants, in any way, shape, or manner, with either the maintaining or the original digging out of the trench covered by this plank. If' the defendants had assumed any duty in respect to this trench, there might be another question; but there is no evidence whatever that they put the plank there. It is certain that they did not dig the trench; and, simply because they had a watchman to look after their own interests, they seem to have been held for the negligence of other and independent contractors, over whose movements they had no control. I think the learned court below was correct in dismissing the complaint, as no cause of action whatever was made out against the defendants.